Case 1:20-cv-08607-NLH-KMW Document 8 Filed 10/15/20 Page 1 of 2 PageID: 26



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KAMAL K. MARTIN,               :
                               :    No. 20-cv-8607 (NLH) (KMW)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
RICHARD SMITH, et al.,         :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Kamal K. Martin submitted a complaint under

42 U.S.C. § 1983.    ECF No. 1.

     2.   The Court permitted the complaint to proceed on August

13, 2020, ECF No. 2.

     3.     On October 9, 2020, mail addressed to Plaintiff at the

Cumberland County Jail was returned as undeliverable.          ECF No.

7.

     4.   The notice mailed to Plaintiff’s address of record was

returned with the envelope marked “Return to Sender, Unable To

Forward.”   Id.

     5.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.          See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s
                                    1
Case 1:20-cv-08607-NLH-KMW Document 8 Filed 10/15/20 Page 2 of 2 PageID: 27



address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     6.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate the complaint.

     7.    Plaintiff may reopen the matter by submitting his new

contact information to the Court.

     8.    An appropriate order follows.




Dated: October 14, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
